IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BOBBIE JO BUCHHOLZ, GUARDIAN AD             : No. 222 WAL 2019
LITEM FOR BRADLEY TAYLOR                    :
RICHARDS, AN INCAPACITATED                  :
PERSON                                      : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
CHARITY IMMEL,                              :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.